Exhibit 10.4

 

SWING LINE NOTE

 

$3,000,000.00

 

Salt Lake City, Utah

 

 

October 24, 2014

 

FOR VALUE RECEIVED, on the Facility Termination Date, the undersigned,
OVERSTOCK.COM, INC., a Delaware corporation (“Borrower”), hereby promises to pay
to the order of U.S. BANK NATIONAL ASSOCIATION, as Swing Line Bank, the
principal sum of Three Million and No/Dollars ($3,000,000.00), or such lesser
sum as may then constitute the aggregate unpaid principal amount of all Swing
Line Loans made by Swing Line Bank to Borrower pursuant to the Loan Agreement
(as hereinafter defined).  The aggregate principal amount of the Swing Line
Loans which Swing Line Bank shall be committed to have outstanding under this
Swing Line Note (this “Note”) at any one time shall not exceed Three Million
Dollars ($3,000,000.00), which amount may be borrowed, paid, reborrowed and
repaid, in whole or in part, subject to the terms, conditions and restrictions
of this Note and of the Loan Agreement.  Borrower further promises to pay to the
order of Swing Line Bank interest on the aggregate unpaid principal amount of
such Swing Line Loans on the dates and at the rate or rates provided for in the
Loan Agreement.  All such payments of principal and interest shall be made in
lawful currency of the United States in immediately available funds at the
office of U.S. Bank National Association located at 170 South Main, 6th Floor,
Salt Lake City, Utah 84101, or such other place as Swing Line Bank may from time
to time designate in writing.

 

This Note is the Swing Line Note referred to in the Loan Agreement dated the
date hereof by and among Borrower, O.Com Land, LLC, a Utah limited liability
company, the Banks from time to time party thereto and U.S. Bank National
Association, as a Bank and as Administrative Bank for the Banks, as the same may
from time to time be amended, modified, extended, renewed or restated (the “Loan
Agreement”; all capitalized terms used and not otherwise defined in this Note
shall have the respective meanings ascribed to them in the Loan Agreement).

 

This Note is secured by, among other things, the Mortgage and the Security
Agreement.

 

Upon the occurrence and during the continuation of any Event of Default under
the Loan Agreement, Swing Line Bank’s obligation to make additional Swing Line
Loans under this Note may be terminated in the manner and with the effect as
provided in the Loan Agreement and the entire outstanding principal balance of
this Note and all accrued and unpaid interest thereon may be declared to be
immediately due and payable in the manner and with the effect as provided in the
Loan Agreement.

 

Upon the occurrence and during the continuation of an Event of Default, Borrower
hereby promises to pay to the order of Swing Line Bank, in addition to all other
amounts otherwise due on or under this Note, the costs and expenses of such
collection, foreclosure and representation, as provided in Section 9.2 of the
Loan Agreement.  Borrower hereby waives presentment for payment, demand,
protest, notice of protest and notice of dishonor.

 

Section 9.6 of the Loan Agreement is hereby incorporated by reference and made a
part hereof.

 

[Remainder of page intentionally left blank – Signature Page to follow]

 

--------------------------------------------------------------------------------


 

Signature page to Swing Line Note

 

BORROWER:

 

 

 

OVERSTOCK.COM, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Robert Hughes

 

Name:

Robert Hughes

 

Its:

Senior Vice President, Finance and Risk Management

 

2

--------------------------------------------------------------------------------